 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          YOLANDA MADRY,
 8                              Plaintiff,
                                                         C18-402 TSZ
 9            v.
                                                         MINUTE ORDER
10        KING COUNTY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)   Plaintiff’s motion in limine, docket no. 48, is DENIED in part, STRICKEN
14
     in part, and DEFERRED in part as follows:
15                1.     Motion to allow plaintiff to use videotaped deposition clips during
           her opening statement is DEFERRED to the pretrial conference;
16
                 2.     Motion to exclude testimony regarding Plaintiff’s work performance
17         at employers before and after she was terminated from King County is DENIED;

18                 3.      Motion to allow plaintiff to control the presentation of her case by
           calling adverse witnesses, using leading questions, and limiting defendants’ “cross
19         examination” of defense witnesses during plaintiff’s case in chief is DEFERRED
           to the pretrial conference;
20
                 4.     Motion to exclude hearsay testimony about plaintiff’s alleged job
21         performance that goes beyond the scope of plaintiff’s termination letter is
           DENIED;
22
                 5.     Motion to exclude evidence of plaintiff’s work performance at
           employers before and after she worked at King County is DENIED;
23

     MINUTE ORDER - 1
 1              6.    Motion to exclude evidence of plaintiff’s entire medical record file
          with PacMed is STRICKEN as moot; and
 2
               7.    Motion to exclude evidence of plaintiff’s Employment Separation
 3        Agreement with Providence is DENIED.

 4
        (2)   Defendants’ motion in limine, docket no. 46, is GRANTED in part,
 5 DENIED in part, and DEFERRED in part as follows:
                 A.      Motion to exclude testimony by plaintiff criticizing the county for
 6        exercising its constitutional right to defend itself against her claims is GRANTED;
 7               B.    Motion to exclude evidence regarding economic loss reports based
          on evidence which was not timely produced by plaintiff is DENIED;
 8
                 C.    Motion to exclude testimony by plaintiff about her own medical
 9        conditions beyond her own sensory perceptions. is DEFERRED to the pretrial
          conference;
10
                D.     Motion to exclude witnesses not listed in initial disclosures or
11        produced in response to discovery propounded by defendant is GRANTED/
          DEFERRED as follows:
12
                        1.     Motion to exclude testimony of Unita Knight is GRANTED;
13                      2.     Motion to exclude testimony of Jeffrey Edwards is
                               GRANTED;
14
                        3.     Motion to exclude testimony of Lee Jones is DEFERRED to
15                             the pretrial conference;

16               E.     Motion to exclude Dr. Kanter is GRANTED in part. Dr. Kanter will
          be permitted to testify as a treating physician but will not be allowed to give expert
17        testimony;

18              F.    Motion to limit duplicative testimony regarding “emotional distress
          is DENIED as moot;
19
                  G.     Motion to exclude evidence regarding discrimination claims of other
20        employees (Lee Jones) who are not “similarly situated” is DEFERRED to the
          pretrial conference;
21
                H.     Motion to exclude any evidence, testimony, mention, or argument
          concerning non-relevant pseudo comparators is DEFERRED to the pretrial
22
          conference;
23

     MINUTE ORDER - 2
 1              I.     Motion to exclude evidence, testimony, mention, or argument
          concerning insurance coverage available to defendants is GRANTED;
 2
                J.     Motion to exclude evidence, testimony, mention, or argument
 3        concerning settlement negotiations is GRANTED;

 4              K.     Motion to exclude evidence, testimony, mention, or argument
          concerning the expenses of litigation. is GRANTED;
 5            L.   Motion to exclude any argument for political or punitive effect is
          GRANTED;
 6
                  M.     Motion to exclude any argument that jurors should place themselves
 7        in the plaintiff’s position is GRANTED;

 8               N.      Motion to exclude any mention or evidence concerning the parties’
          motions in limine or the court’s rulings on such motions or previous motions made
 9        by the parties is GRANTED;

10                O.     Motion to require plaintiff to disclose the order in which she intends
          to call her witnesses is GRANTED; and
11
                 P.    Motion to exclude evidence of plaintiff’s public disclosure lawsuit
12        and settlement is GRANTED.

          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
13 record.

14        Dated this 7th day of May, 2019.

15
                                                     William M. McCool
16                                                   Clerk

17                                                   s/Karen Dews
                                                     Deputy Clerk
18

19

20

21

22

23

     MINUTE ORDER - 3
